UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1056


DAVID CHAVEZ-FLORES,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



                              No. 16-1225


DAVID CHAVEZ-FLORES,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petitions for Review of Orders of the Board of Immigration
Appeals.


Submitted:   September 29, 2016             Decided:   October 14, 2016


Before WILKINSON, DUNCAN, and FLOYD, Circuit Judges.


Petitions dismissed by unpublished per curiam opinion.
Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner. Benjamin C. Mizer, Principal Deputy
Assistant Attorney General, Anthony P. Nicastro, Assistant
Director, JoAnna L. Watson, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       David     Chavez-Flores,              a    native      and        citizen      of   Mexico,

petitions      for       review      of   orders        of   the    Board       of    Immigration

Appeals       dismissing          his     appeal        of   the     Immigration           Judge’s

decision denying relief from removal, and denying his motion to

reconsider.          Pursuant to 8 U.S.C. § 1252(a)(2)(C) (2012), we

lack jurisdiction to review the final order of removal of an

alien       convicted      of     certain        enumerated         crimes,        including      an

aggravated felony or controlled substance offense.                                      We retain

jurisdiction        only    over        constitutional           claims     or       questions    of

law.        8 U.S.C. § 1252(a)(2)(D) (2012); see Turkson v. Holder,

667 F.3d 523, 526-27 (4th Cir. 2012); Gomis v. Holder, 571 F.3d
353, 358 (4th Cir. 2009) (“[A]bsent a colorable constitutional

claim   or     question         of    law,       our    review      of    the     issue    is    not

authorized          by      [8        U.S.C.           §] 1252(a)(2)(D).”).                     This

jurisidictional bar extends to our review of the denial of a

motion to reconsider.                 Bracamontes v. Holder, 675 F.3d 380, 390

(4th Cir. 2012) (dismissing challenge to motion to reconsider

for lack of jurisdiction pursuant to 8 U.S.C. § 1252(a)(2)(C)).

       Upon     review,          we       find     that       the        claims       raised      by

Chavez-Flores        are     not      sufficiently           colorable       to      invoke     this

court’s jurisdiction.                See, e.g., Jian Pan v. Gonzales, 489 F.3d
80,    84    (1st    Cir.       2007)      (“To        trigger     our     jurisdiction,         the

putative constitutional or legal challenge must be more than a

                                                  3
disguised    challenge   to   factual   findings.          The   underlying

constitutional or legal question must be colorable; that is, the

argument advanced must, at the very least, have some potential

validity.”).      Accordingly, we dismiss the petitions for review

for   lack   of   jurisdiction.   We    dispense    with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                    PETITIONS DISMISSED




                                   4